Citation Nr: 0601265	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  04-24 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for lumbosacral strain with degenerative disc disease 
of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William F. Buckley, Jr., Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO), in Newark, New 
Jersey.  In a September 2003 rating decision, the RO 
continued a 10 percent rating for lumbosacral strain.  In a 
March 2004 rating decision review officer (DRO) decision, the 
veteran was assigned a 20 percent for lumbosacral strain to, 
effective July 11, 2003.  Later, in a May 2004 DRO decision, 
the veteran was granted service connection for lumbosacral 
radiculopathy of the right lower extremity and assigned an 
initial 10 percent rating, effective July 11, 2003, and his 
low back disability was recharacterized as lumbosacral strain 
with degenerative disc disease of the lumbosacral spine and 
the 20 percent rating was continued.  The veteran perfected 
an appeal with regard to the latter issue only.

In May 2005, the veteran testified at a hearing before the 
undersigned Veterans Law Judge at the Newark RO (Travel Board 
hearing).  A copy of the hearing transcript is associated 
with the record.


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issue addressed in this decision.

2.  The veteran's service-connected lumbosacral strain with 
degenerative disc disease of the lumbosacral spine 
approximates severe lumbosacral strain with positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes and some narrowing or irregularity of joint 
space; it is not manifested by severe limitation of motion of 
the lumbar spine, or intervertebral disc syndrome (IDS) with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
or unfavorable ankylosis of the thoracolumbar or the entire 
spine. 


CONCLUSION OF LAW

The criteria for a 40 percent rating for lumbosacral strain 
with degenerative disc disease of the lumbosacral spine have 
been met.  38 U.S.C.A. § § 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2002); 38 C.F.R. §§ 4.1-4.10, 4.71a, Diagnostic 
Codes 5237, 5242, 5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005) 
was enacted and became effective.  This law describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  VA also revised the regulations effective 
November 9, 2000.  See  66 Fed. Reg. at 45,620-32 (Aug. 29, 
2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further notice or assistance to the veteran 
is required to comply with the VCAA with regard to his claim.  
Service medical records, VA examination reports, private 
medical records and statements, a hearing transcript, and lay 
statements have been associated with the record.  The VA 
satisfied its duty to notify by means of a VCAA letter dated 
July 2003 and a May 2004 statement of the case (SOC).  
Specifically, the appellant was advised by VA of the 
information required to substantiate the claim on appeal, 
what evidence VA had obtained, and of his and VA's respective 
duties for obtaining evidence.  In the July 2003 VCAA letter, 
the AOJ notified the appellant that it was his responsibility 
to make sure that VA received all requested information and 
that he needed to show that his disability has worsened.  

Here, the Board finds that any defect with respect to the 
VCAA notice requirement was harmless error.  The Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Mayfield, 19 Vet. App. at 123-29 
(2005).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Analysis

The veteran contends that the 20 percent disability rating 
assigned for his lumbosacral strain with degenerative disc 
disease of the lumbosacral spine should be increased to 
reflect more accurately the severity of his symptomatology.  
The veteran filed his increased rating claim in July 2003.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that 
criteria which provide a rating on the basis of loss of range 
of motion require consideration of 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional disability caused by functional losses, 
such as pain, weakened movement, excess fatigability, or 
incoordination, should be noted in terms consistent with 
applicable rating criteria.  

The Board observes that the criteria relating to spinal 
disorders were amended several times since July 2002 and the 
most favorable one must be applied.  See 67 Fed. Reg. 48,785 
(July 26, 2002), 67 Fed. Reg. 54,345-49 (Aug. 22, 2002); 68 
Fed. Reg. 51,454-58 (Aug. 27, 2003; 69 Fed. Reg. 32,449 (June 
10, 2004) (codified at 38 C.F.R. § 4.71a); see also 
VAOPGCPREC 3-2000.  
 
The veteran's lumbosacral strain was rated by the RO under 
Diagnostic Codes 5295 and 5237.  See 38 C.F.R. § 4.71a (2002, 
2005).  The Board has also considered rating it for range of 
motion under Diagnostic Code 5292 and as IDS under Diagnostic 
Codes 5293 and 5243.  See 38 C.F.R. § 4.71a (2002, 2005).  

Before September 26, 2003, when there is severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, a 40 percent rating, the maximum under the 
rating criteria for this diagnostic code, was warranted, 
under former Diagnostic Code 5295.  A 20 percent rating was 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2003).  Before September 26, 2003, the Rating Schedule, 
included criteria for rating limitation of motion of the 
lumbar spine under Diagnostic Code 5292.  Under that 
diagnostic code, a 20 percent rating was warranted for 
moderate, and a maximum 40 percent rating for severe 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002).

Under the revised spine rating criteria effective September 
23, 2003, Diagnostic Codes 5237 for lumbosacral strain and 
5242 for degenerative arthritis of the spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease: unfavorable ankylosis of the 
entire spine warrants a maximum 100 percent rating; while 
unfavorable ankylosis of the entire thoracolumbar spine is 
given a 50 percent rating.  Forward flexion of the 
thoracolumbar spine of 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent rating.  Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis warrants a 20 percent rating.  

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 68 Fed. Reg. 51,454-58 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5237 
and 5242 (2005)).

On September 23, 2002, new rating criteria for IDS became 
effective.  67 Fed. Reg. 54,345 (August 22, 2002) (codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5293 until September 
26, 2003 when it was recodified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243).  The revised diagnostic code now 
provides for the evaluation of IDS (pre-operatively or post-
operatively) either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurological manifestations along with evaluations for 
all other disabilities, whichever method results in the 
higher evaluation.  The revised regulation defines an 
incapacitating episode as a period of acute signs and 
symptoms that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from IDS that are present constantly, or 
nearly so.  These revised criteria provide that a 40 percent 
rating is warranted where there are incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A maximum 60 percent 
rating is warranted where there are incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  When evaluating on the basis of chronic 
manifestations, orthopedic disabilities should be evaluated 
using the rating criteria for the most appropriate diagnostic 
code or codes.  

Service medical record shows that, in April 1969, the veteran 
complained that he had pain since September 1968 when he 
entered active duty.  The pain was characterized as mild and 
in short duration.  The veteran complained that he hurt his 
back while lifting furniture.  The veteran's examination 
revealed he had infrequent pain down his left leg, no 
palpable tenderness, and disc spaces that were average width.  
The veteran was diagnosed with low back strain.  

In June 1969, the veteran was placed on profile for chronic 
low back pain with possible gout.  In July and October 1969, 
the veteran's profile was continued for chronic back strain.  
In April 1970, at the time of his separation examination, the 
veteran was placed on profile for chronic lumbosacral strain.  
During that examination, the veteran complained of painful 
joints in the shoulder and chronic low back pain.

A September 1971 VA examination of the veteran's spine showed 
he had markedly exaggerated lumbar lordosis with no other 
abnormality seen.  Range of movement of the back was full and 
not restricted.  At extreme forward bending and bending to 
the right and in backward bending, the veteran indicated he 
was feeling pain.  The veteran was diagnosed with having 
lumbosacral sprain.  X-rays of the veteran's back, taken in 
January 1972, revealed that the size, shape, outline and 
structure of the vertebrae, sacrum, and intervertebral 
spacing were normal.

A September 1976 VA examination reflected that the veteran 
dressed, undressed, mounted, dismounted from examining table, 
walked on toes and heels, and accomplished a deep knee bend 
with facility.  While standing, the veteran's spinal column 
in the midline exhibited a slight increase in the kyphotic 
curvature of the thoracic spine.  The range of motion of the 
trunk was free, full, unrestricted and painless.  There was 
no visible or palpable spasm of the paravertebral musculature 
along the entire spinal column.  There was no sciatic notch 
tenderness or extensor hallucis longus weakness elicited.  X-
rays showed no significant pathologic change in bone or joint 
structures.  The veteran was diagnosed with lumbosacral 
strain by history as the clinical examination and x-rays were 
negative.

A January 1977 private evaluation report revealed forward 
flexion of the lumbar spine was to 60 degrees.  There was no 
costovertebral angle tenderness; but there was some lumbar 
spinal tenderness in the mid-line at the level of the third 
lumbar vertebra.  Sitting root test was negative to 90 
degrees, bilaterally, and straight-leg raise was positive to 
75 degrees, bilaterally.  Both knee and ankle reflexes were 
within normal limits.  The diagnosis was chronic low back 
sprain syndrome.  A low back corset and an exercise regimen 
were recommended.

At a June 1977 VA examination, the veteran walked with a 
normal alternating gait,  dressed, undressed, mounted, 
dismounted from examining table, walked on toes and heels, 
and accomplished a deep knee bend with facility.  He stood 
erect without a list, the veteran's spinal column in the 
midline exhibited a slight increase in the kyphotic curvature 
of the thoracic spine.  There was no clinical evidence of 
scoliosis.  The range of motion of the trunk was free, full, 
unrestricted and painless.  There was no visible or palpable 
spasm of the paravertebral musculature along the entire 
spinal column.  The veteran complained of pain on percussion 
over L2 and L3.  There was no sciatic notch tenderness or 
extensor hallucis longus weakness elicited.  He complained of 
pain at 90 degrees of straight-leg raising, bilaterally, but 
this pain was indicative of shortened hamstrings.  The 
impression was lumbosacral strain by history as the 
examination was essentially negative.

At July 2003 VA spine examination, the veteran reported lower 
back pain all the time, usually mild, with flare-ups every 
other day after walking, bending, lifting, and coughing and 
pain radiating down the left lower extremity.  He complained 
that his back pain was worse after standing all day in court; 
however, this happened very sporadically.  The veteran used 
assistive devices.  On examination, the veteran had no 
difficulty undressing and walked without a limp.  There was 
good tiptoe and heel walking.  There was no spasm or 
tenderness of the lumbar spine noted.  Flexion was to 70 
degrees with pain on straightening up; extension was to 40 
degrees; and side bending was to 20 degrees.  Straight-leg 
raising was possible to 75 degrees.  X-rays showed that there 
were osteophytes involving multiple vertebral bodies, mostly 
anteriorly; irregularity to the superior end plate of L3, 
which was degenerative in nature; and no evidence of fracture 
or subluxation.  The veteran was diagnosed with lower back 
strains.  

In a July 2003 statement, the veteran's private chiropractor 
indicated that he first saw the veteran in September 2002 for 
acute low back pain centralizing on the left side with 
radiation into the left sciatic notch.  X-rays revealed L4-L5 
and L5-S1 spondylosis.  On follow-up visits, the veteran 
complained of left lumbar pain radiating into the left 
sciatic notch consistent with a nerve radiculopathy.  
Straight-leg raising, Braggards test and Kemps sign were all 
positive on the left.  Paraspinal spasms were noted on the 
left side with pinpoint tenderness on the left sciatic notch.  
There also was decreased range of flexion and extension 
consistent with derangement of the lumbar spine.

In a November 2003 statement, the veteran's private 
chiropractor indicated that a private magnetic resonance 
imaging (MRI) of the veteran's lumbar spine had been done.  
That MRI revealed that the veteran had multilevel 
degenerative disc disease.  Associated disc disease was 
prominent at L2-L3.  There was associated mild to moderate 
central canal stenosis at L2-L3, and mild foraminal 
encroachment upon the exited L2 nerve roots.

In a March 2004 VA neurological examination, the veteran 
complained that the back pain is mostly localized but 
intermittently it radiates to the right buttock and at times 
to the left.  He reported numbness and weakness of both legs 
and feet.  While walking, he gets this shooting pain.  
Sitting for a prolonged period of time, bending, and stooping 
all aggravate the pain.  During the examination, the veteran 
described his back pain as 9 out of 10 on the pain scale 
during its peak and with partial remission with medication, 
the back pain was a 7 out of 10.  The veteran's straight-leg 
raising test was positive up to 60 degrees on the right and 
up to 70 degrees on the left.  There was positive paraspinal 
muscle spasm located on the L4-L5 region bilaterally.  
Forward flexion was up to 60 degrees without pain.  There was 
positive tenderness on L4-L5 and L5-S1.  Both lateral 
flexions were limited to 20 degrees and extension up to 25 
degrees.  The veteran was diagnosed with having chronic back 
strain, chronic lower back pain and lumbosacral 
radiculopathy.  The examiner opined that it was as likely as 
not that the veteran's disc disease was a progression of his 
service-connected chronic back condition and chronic back 
strain.  

During a March 2004 VA spine examination, the veteran was 
found to have no vertebral body disc space, SI joint or 
sacral tenderness.  He complained of shooting pain down his 
legs, most often down the right leg.  No tenderness was found 
in the paravertebral muscles or increased tension.  The 
veteran had slight positive right straight-leg raising 
reproducing some of his pain in his right buttocks.  The 
veteran could flex his back to 80 degrees, extend to 15 
degrees, right bend to 17 degrees and left bend to 16 
degrees, bilateral rotation was to 30 degrees and painless.  
The examiner diagnosed the veteran with sciatica on the right 
side.  The examiner stated the sciatica did not appear to be 
related to his service-connected back strain.

In an April 2005 statement, the veteran's private 
chiropractor indicated that the veteran complained of acute 
low back pain, chronic in nature for some time now.  Upon 
examination, the veteran was found to have limitation in 
flexion and extension of the lumbar spine to 10 degrees and 
caused pain.  Goldthwaite's test was positive for lumbosacral 
involvement at approximately 35 degrees.  The veteran's 
lateral motion was also limited based on normal range of 
motion, which was consistent with the osteoarthritic changes 
in his spine that were shown on x-ray and MRI reports, 
causing discogenic spondylosis at multiple levels.  The 
chiropractor recommended bed rest and anti-inflammatory 
medication.

At a May 2005 hearing, the veteran maintained that the above 
statement from his chiropractor shows that he warrants a 40 
percent rating for his low back disability.  He testified 
that his job was basically sedentary but that every single 
day in the last three years, he had to take time out to sit 
or lay down to relieve his back pain for 30 to 45 minutes.  
The veteran stated that he had difficulty driving of sitting 
in the same position for any length of time because he would 
get pins and needles running from his buttocks down to his 
ankle.  When he gets up he sometimes stumbles.  The veteran 
takes Aleve and aspirin for pain.  He indicated that 
exercises did not help.

Resolving the doubt in the veteran's favor, the Board finds 
that the veteran's low back disability more nearly 
approximates severe lumbosacral strain and warrants no more 
than a 40 percent rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2003) and Diagnostic Codes 5237 and 5342 (2005).  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The medical 
evidence does not, however, support a rating in excess of 40 
percent for the veteran's low back disability.  Based on the 
above evidence, with consideration of DeLuca and the 
veteran's symptomatology in total, the Board finds that his 
back disability is manifested by no more than moderate 
limitation in range of motion and severe lumbosacral strain, 
characterized by forward flexion to 10 degrees, positive 
Goldthwaithe's sign, marked limitation of forward bending in 
a standing position, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of 
joint space, under the former Diagnostic Code 5295 and 
current Diagnostic Codes 5237 and 5242.  The April 2005 
private chiropractor noted in his letter that the veteran's 
flexion was to 10 degrees.  Normal flexion is to 90 degrees.  

But the veteran has not been shown to have had any 
incapacitating episodes requiring prescribed bed rest by a 
physician or treatment by a physician for a period of at 
least four weeks but less than six weeks during the past 12 
months.  The veteran's chiropractor did recommend bed rest.  
The veteran testified that he did not miss work due to his 
low back disability, but did have to lie down for 30 to 45 
minutes each day to relieve his pain.  Thus, a 40 percent 
rating under the former or revised Diagnostic Codes 5293/5243 
for IDS is not warranted.  38 C.F.R. § 4.71a (2002, 2005).

Under the revised spinal disorder rating criteria effective 
in September 2003, the veteran has not been shown to have 
unfavorable ankylosis of either the thoracolumbar spine or 
the entire spine, to warrant either a 50 or 100 percent 
rating, under Diagnostic Codes 5237 and 5242.  

Given the evidence described above, the Board finds that 
there is no basis under the former Diagnostic Codes 5292, 
5293 and 5295 or the revised Diagnostic Codes 5237, 5242 and 
5243 for awarding an evaluation in excess of 40 percent.  

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected low back disability 
standing alone presents an exceptional or unusual disability 
picture, as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2005); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Significantly, no evidence has 
been presented showing factors not already contemplated by 
the rating criteria, such as frequent periods of 
hospitalization or incapacitating episodes, due solely to the 
veteran's service-connected low back disability, as to render 
impractical the application of the regular schedular 
standards.  The regular schedular standards and the ratings 
previously and currently assigned, adequately compensate the 
veteran for any adverse impact caused by his service-
connected claim.  In light of the foregoing, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) are not 
met.


ORDER

A 40 percent rating for lumbosacral strain with degenerative 
disc disease of the lumbosacral spine is granted, subject to 
the laws and regulations governing monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


